           Case 1:21-cv-02475-MHC Document 1 Filed 06/17/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 OLADAPO ONAGORUWA,                             §
                                                §
          Plaintiff,                            §
                                                § CIVIL ACTION
 vs.                                            §
                                                § FILE NO.: ___________
 DAVID MCLAUCHLIN, EMPIRE                       §
 COACH LINE, INC. AND                           §
 PENNSYLVANIA                                   §
 MANUFACTURERS                                  §
 ASSOCIATION INSURANCE                          §
 COMPANY,                                       §

          Defendants.

        DEFENDANTS EMPIRE COACH LINE, INC., PENNSYLVANIA
        MANUFACTURERS ASSOCIATION INSURANCE COMPANY
       AND PURPORTED DEFENDANT DAVID MCLAUCHLIN’S JOINT
                      NOTICE OF REMOVAL

        COME NOW, EMPIRE COACH LINE, INC. and PENNSYLVANIA

MANUFACTURES ASSOCIATION INSURANCE COMPANY, Defendants

in the above-styled civil action, and DAVID MCLAUCHLIN, a purported

Defendant in the above-styled civil action, appearing specially and without

waiving, but specifically reserving all defenses arising from jurisdiction, service

and process (hereinafter “Defendants”), and hereby remove Civil Action File No.

21-C-03536-S4 from the State Court of Gwinnett County to the United States


{Firm/2020/00028/PLEADING/03108081.DOCX }   1
           Case 1:21-cv-02475-MHC Document 1 Filed 06/17/21 Page 2 of 9




District Court for the Northern District of Georgia, Atlanta Division, pursuant to

Fed. R. Civ. P. 81(c) and 28 U.S.C. §§ 1332, 1441 and 1446, and as grounds for its

removal state as follows:

                                  STATEMENT OF THE CASE

                                            1.

        Defendants have been sued in a civil action brought in the State Court of

 Gwinnett County, which is located within the Atlanta Division of the United

 States District Court for the Northern District of Georgia. Pursuant to 28 U.S.C. §

 1446(a), a true and correct copy of all of the process, pleadings, orders and

 documents from the State Court Action have been attached as Defendants’ Exhibit

 1 (hereinafter “D-1”).

                                            2.

        The present matter is an action for damages for bodily injuries stemming

from a June 25, 2019 bus accident involving Plaintiff Oladapo Onagoruwa and

Defendant David McLauchlin (hereinafter “the subject accident”). D-1,

Complaint, ¶¶ 6-9. Plaintiff makes claims against Defendant David McLauchlin

for (i) ordinary negligence. Id., Complaint, ¶¶ 12-14. Plaintiff makes claims

against Defendant Empire Coach Line, Inc. for (i) imputed liability for the actions

of Defendant David McLauchlin and (ii) negligent hiring, training and supervision.


{Firm/2020/00028/PLEADING/03108081.DOCX }   2
           Case 1:21-cv-02475-MHC Document 1 Filed 06/17/21 Page 3 of 9




Id., Complaint, ¶¶ 16-18 and 20-23. Plaintiff makes claims against Defendant

Pennsylvania Manufacturers Association Insurance Company for (i) direct action

pursuant to O.C.G.A. § 40-2-140. Id., Complaint, ¶¶ 25-28.

                                            3.

        The Complaint was filed on May 11, 2021, in the State Court of Gwinnett

County, Civil Action File No. 21-C-03536-S4. See D-1, Complaint. Defendant

Empire Coach Line, Inc. was served with the Summons and Complaint on May 20,

2021, 2021. Defendant Pennsylvania Manufacturers Association Insurance

Company was served with the Summons and Complaint on May 24, 2021.

Purported Defendant David McLauchlin has yet to be served with the Summons

and Complaint.

             DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(a)

                                            4.

        Plaintiff Oladapo Onagoruwa is a citizen of the State of Georgia. D-1,

Complaint, ¶ 1. Purported Defendant David McLauchlin is, and was at the time

this lawsuit was filed, a citizen of the State of Florida. D-1, Complaint, ¶ 2.

Defendant Empire Coach Line, Inc. is, and was at the time this lawsuit was filed, a

corporation organized under the laws of the State of Florida, with its principal

place of business in Florida. D-1, Complaint, ¶ 3. Defendant Pennsylvania


{Firm/2020/00028/PLEADING/03108081.DOCX }   3
           Case 1:21-cv-02475-MHC Document 1 Filed 06/17/21 Page 4 of 9




Manufacturers Association Insurance Company is, and was at the time this lawsuit

was filed, a corporation organized under the laws of the State of Pennsylvania with

its principal place of business in the State of Pennsylvania. D-1, Complaint, ¶ 4.

Therefore, there is complete diversity of citizenship between the parties.

                                            5.

        On April 14, 2021, Plaintiff’s counsel sent correspondence to the third-party

 administrator for Defendant Pennsylvania Manufacturers Association Insurance

 Company demanding settlement of the Plaintiff’s claims in the amount of

 $2,500,000.00. See Demand attached as Defendants’ Exhibit 2 (hereinafter

 “D-2”). Plaintiff’s Complaint also avers that “[a]s a result of Defendants’

 negligence, Plaintiff suffered a significant back injury, wrist injury, and neck

 injury. . . [and] incurred past medical expenses and has been unable to work.” D-

 1, Complaint, ¶¶ 30-32. Plaintiff’s Complaint additionally avers that

 “Defendants’ conduct was reckless, willful and wanton and demonstrates a

 conscious indifference to the consequences of their actions and entitles Plaintiff to

 an aware of punitive damages.” D-1, Complaint, ¶ 35.




{Firm/2020/00028/PLEADING/03108081.DOCX }   4
           Case 1:21-cv-02475-MHC Document 1 Filed 06/17/21 Page 5 of 9




                                            6.

        In the present case, given the damages claimed by Plaintiff, it is apparent

from Plaintiff’s Complaint and all exhibits that the requisite $75,000.00 amount in

controversy requirement set forth in 28 U.S.C. § 1332(a) has been met.

                         ALL PROCEDURAL REQUIREMENTS
                        FOR REMOVAL HAVE BEEN SATISFIED

                                            7.

        This Joint Notice of Removal is filed within 30 days from the date that

 Defendant Empire Coach Line, Inc. was served with the Summons and Complaint

 in this matter. Removal is, therefore, timely in accordance with 28 U.S.C. §

 1446(b).

                                            8.

        Pursuant to 28 U.S.C. § 1446(b)(2)(A), “all defendants who have been

properly joined and served must join in or consent to the removal of the action.”

Defendants Empire Coach Line, Inc., Pennsylvania Manufacturers Association

Insurance Company and Purported Defendant David McLauchlin expressly

consent to the removal of this action, and the requirements of 28 U.S.C. §

1446(b)(2)(A) have been met.




{Firm/2020/00028/PLEADING/03108081.DOCX }   5
           Case 1:21-cv-02475-MHC Document 1 Filed 06/17/21 Page 6 of 9




                                                9.

        Defendants Empire Coach Line, Inc. and Pennsylvania Manufacturers

Association Insurance Company and Purported Defendant David McLauchlin will

promptly service this Joint Notice of Removal on counsel of record for Plaintiff via

Certified Mail. A written notice will also be filed with the Clerk of the State Court

of Gwinnett County, Georgia.

                                            CONCLUSION

        By this Joint Notice of Removal, Defendants Empire Coach Line, Inc.,

Pennsylvania Manufacturers Association Insurance Company and David

McLauchlin do not waive any objections they may have as to service, jurisdiction

or venue, or any other defenses or objections they may have to this action.

Defendants Empire Coach Line, Inc., Pennsylvania Manufacturers Association

Insurance Company and David McLauchlin intend no admission of fact, law or

liability by this Notice and expressly reserve all defenses, motions and/or pleas.

        WHEREFORE, Defendants Empire Coach Line, Inc., Pennsylvania

Manufacturers Association Insurance Company and David McLauchlin pray that

the case be removed to the United States District Court for the Northern District of

Georgia, Atlanta Division.




{Firm/2020/00028/PLEADING/03108081.DOCX }       6
           Case 1:21-cv-02475-MHC Document 1 Filed 06/17/21 Page 7 of 9




        This 17th day of June 2021.


                                            CRUSER, MITCHELL, NOVITZ,
                                            SANCHEZ, GASTON & ZIMET, LLP



                                            _________________________________
                                            GLENN C. TORNILLO
                                            Georgia Bar No. 714754
                                            KRISTIN L. YODER
                                            Georgia Bar No. 229210
                                            J. ROBB CRUSER
                                            Georgia Bar No. 199480
Meridian II, Suite 2000                     Attorneys for Defendants
275 Scientific Drive
Peachtree Corners, GA 30092
(404) 881-2622
(404) 881-2630 (Fax)
gtornillo@cmlawfirm.com
kyoder@cmlawfirm.com
rcruser@cmlawfirm.com




{Firm/2020/00028/PLEADING/03108081.DOCX }     7
           Case 1:21-cv-02475-MHC Document 1 Filed 06/17/21 Page 8 of 9




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the undersigned has this day electronically filed

the within and foregoing DEFENDANTS EMPIRE COACH LINE, INC.,

PENNSYLVANIA MANUFACTURERS ASSOCIATION INSURANCE

COMPANY AND PURPORTED DEFENDANT DAVID MCLAUCHLIN’S

JOINT NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF

system which and have served a copy of same upon all counsel, via Certified Mail,

and email addressed as follows:

                                         Ryan Rucker, Esq.
                                    THE DRESSIE LAW FIRM
                                    3500 Lenox Road, Suite 1500
                                         Atlanta, GA 30326
                                       Attorney for Plaintiff

                              CERTIFICATE OF COMPLIANCE

        Undersigned counsel certify the foregoing document has been prepared with

one of the font and point selections (Times New Roman, 14 point) approved by the

Court in Local Rule 5.1(C).

                                [Signature contained on next page.]




{Firm/2020/00028/PLEADING/03108081.DOCX }       8
           Case 1:21-cv-02475-MHC Document 1 Filed 06/17/21 Page 9 of 9




        This 17th day of June 2021.

                                            CRUSER, MITCHELL, NOVITZ,
                                            SANCHEZ, GASTON & ZIMET, LLP



                                            _________________________________
                                            GLENN C. TORNILLO
                                            Georgia Bar No. 714754
                                            KRISTIN L. YODER
                                            Georgia Bar No. 229210
                                            J. ROBB CRUSER
                                            Georgia Bar No. 199480
Meridian II, Suite 2000                     Attorneys for Defendants
275 Scientific Drive
Peachtree Corners, GA 30092
(404) 881-2622
(404) 881-2630 (Fax)
gtornillo@cmlawfirm.com
kyoder@cmlawfirm.com
rcruser@cmlawfirm.com




{Firm/2020/00028/PLEADING/03108081.DOCX }     9
